Citation Nr: 1423170	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for the service-connected degenerative joint disease of the left knee, currently evaluated as 10 percent disabling. 



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to April 1969 and from October 1983 to June 1988.  He had service in the Republic of Vietnam from March 1968 to April 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO in San Juan, Puerto Rico.  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claim.

In March 2013, the Board, in part, denied the Veteran's claim for increase.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in December 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a January 2014 Order, the Court vacated the March 2013 decision and remanded the matter for readjudication in light of the Joint Motion.

In the March 2013 decision, the Board also denied increased ratings for the service-connected bilateral hearing loss and malaria and assigned a 70 percent rating for agoraphobia and posttraumatic stress disorder.  

Based on the request of the parties in the December 2013 Joint Motion, these issues were dismissed by the Court's January 2014 Order and are no longer in appellate status.

In a July 2013 letter, the RO informed the Veteran that VA had "mistakenly overlooked" the filing of a direct-pay fee agreement and did not withhold attorney fees from a prior award.  As a result, an overpayment of $4,829.68 was created. 

The letter informed the Veteran that the RO proposed to recoup the overpayment by reducing his benefit payments. 

The Veteran indicated his disagreement with the proposed withholding in a July 2013 letter.  

However, in December 2013, the RO informed the Veteran that his Notice of Disagreement was premature since the RO had only "proposed to reduce [his] benefits" and final action had yet to be taken.  A letter sent that same day indicated that the action was now final and an overpayment had been created.  

The record does not indicate that the Veteran has indicated his disagreement with the RO's December 20, 2013 decision or requested a waiver of overpayment and the issue is not before the Board.  

The Board observes, however, that the appeal period has not yet expired and the Veteran has until June 18, 2014 to request a waiver of overpayment.  See 38 C.F.R. § 1.963 (A request for 'waiver' of an indebtedness must be made within 180 days following notice of the indebtedness.)

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In the December 2013 Joint Motion, the parties agreed that the April 2009 and March 2012 VA examinations were inadequate. 

Specifically, the parties noted that the April 2009 VA examination report stated that the Veteran experienced flare-ups every 2 to 3 weeks that lasted for 3 to 7 days, but failed to address whether the Veteran experienced any additional functional impairment during these flare-ups.  

Similarly, in the March 2012 VA examination report, the examiner noted that the Veteran experienced flare-ups twice a month that lasted for 7 days, but did not indicate whether he had any additional functional impairment during these episodes. 

Based on the above, a new VA examination is required. 

As the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file. 

Finally, the Board's March 2013 decision also remanded the issues of service connection for an eye disorder, bilateral hip disorder, a right knee condition, chloracne and a total disability rating based on individual unemployability by reason of service-connected disability (TDIU). 

The record does not indicate that the requested development has been completed or that these issues have not been recertified to the Board for appellate disposition.  On remand, the AOJ should ensure compliance with the March 2013 remand instructions. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA treatment (generated after the last treatment notes of record) for the service-connected left knee disability and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit it to the RO.  

The Veteran should be notified that he may submit other medical evidence or treatment in order to support his claim for increase.  

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.   

The examiner should comment on the additional functional impairment, if any, the Veteran experiences during flare-ups of his left knee disability.

3. Then, the AOJ should ensure that there has been substantial compliance with Board's March 2013 remand instructions.

4. After completing all indicated development, the AOJ should readjudicate the claim for increase and any other issue remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



